 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     TONI GLOCK, an individual, and                Case No.: ED CV 18-213-DMG (SHKx)
11
     TERRY GLOCK, an individual,                   ORDER DISMSSING ACTION
12                                                 WITH PREJUDICE [74]
13                Plaintiffs,
14                vs.
15
     TITLEMAX OF CALIFORNIA, INC.,
16
     a corporation; and DOES 1 through 10
17   inclusive,
18
                  Defendants.
19
20
21         Pursuant to the parties' joint stipulation, the Court hereby dismisses the above-
22   captioned action with prejudice. The parties shall bear their own fees and costs.
23   IT IS SO ORDERED.
24
25   DATED: March 26, 2019                        ________________________________
                                                  DOLLY M. GEE
26
                                                  UNITED STATES DISTRICT JUDGE
27
28


                                                 -1-
